
	
		I
		112th CONGRESS
		1st Session
		H. R. 3464
		IN THE HOUSE OF REPRESENTATIVES
		
			November 17, 2011
			Mr. Honda (for
			 himself and Mr. Cole) introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To authorize the Secretary of Education to award grants
		  to promote civic learning and engagement, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Sandra Day O’Connor Civic Learning Act
			 of 2011.
		2.Sense of
			 CongressIt is the sense of
			 Congress that the Commissioner for Education Statistics, in administering the
			 National Assessment of Educational Progress, should increase the sample size of
			 students tested to improve disaggregation and analysis of data regarding
			 progress in history and civics.
		3.Civic learning
			 grants
			(a)In
			 generalSubpart 3 of part C
			 of title II of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 6711 et seq.) is amended—
				(1)by repealing
			 sections 2341 through 2344 and inserting the following:
					
						2341.Civic learning
				grants
							(a)In
				generalThe Secretary may
				award competitive grants to eligible entities for the development and
				implementation of programs to promote civic learning and engagement.
							(b)Use of
				fundsAn eligible entity shall use a grant received under this
				section to develop and implement a program to promote civic learning and
				engagement through instruction, professional development, and evaluation
				activities that promote any of the following:
								(1)Equity through
				access to funding and program benefits, including—
									(A)programs that meet
				the needs of students with divergent learning styles, students of varying
				ethnic, racial, and socio-economic backgrounds, and students who are English
				language learners; and
									(B)resources that
				serve student populations that have not traditionally received opportunities
				for high quality, engaging civic learning, with a special emphasis on
				inner-city and rural underserved students.
									(2)Innovation through
				design, settings, and delivery, including service learning, interactive on-line
				programming, and other approaches to engaging students in active learning and
				civic participation.
								(3)Scalability
				through broad, cost-effective implementation and institutionalization,
				including—
									(A)use of the latest
				technological developments;
									(B)an emphasis on
				programs designed to address relevant State and National educational standards;
				and
									(C)utilization of low
				per-participant cost models of expanding the number of active students and
				teachers.
									(4)Accountability
				through assessment and identification of best practice models,
				including—
									(A)independent
				research and evaluation to help assess the effects of civic education programs
				on students’ knowledge, skills, and traits of character essential for the
				preservation and improvement of constitutional democracy;
									(B)identifying
				techniques that succeed with traditionally underserved student populations;
				and
									(C)evaluation of
				teachers’ knowledge and the adequacy of the teaching facility.
									(c)Definition of
				eligible entityIn this section, the term eligible
				entity means a nonprofit educational
				organization.
							;
				and
				(2)by redesignating
			 sections 2345 and 2346 as sections 2342 and 2343, respectively.
				(b)Conforming
			 changes
				(1)Section 2342 of
			 such Act (20 U.S.C. 6715), as redesignated by subsection (a)(2), is
			 amended—
					(A)in subsection
			 (a)—
						(i)by
			 striking organizations described in section 2343(a)(3) each
			 place it appears and inserting organizations experienced in the
			 development of curricula and programs in civics and government education and
			 economic education for students in elementary schools and secondary schools in
			 countries other than the United States; and
						(ii)by striking use funds made available
			 under grants or contracts under section 2343 to;
						(B)in subsection (b),
			 by striking the Center for Civic Education, the National Council on
			 Economic Education, and organizations described in section 2343(a)(3)
			 and inserting an entity specified in subsection (a);
					(C)in subsection (e),
			 by striking described in section 2343 and inserting
			 specified in subsection (a); and
					(D)in subsection
			 (f)(2), by striking the Center for Civic Education, the National Council
			 on Economic Education, or organizations described in section 2343(a)(3)
			 and inserting an entity specified in subsection (a).
					(2)The table of
			 contents of such Act (20 U.S.C. 6301 et seq.) is amended by striking the items
			 relating to sections 2341 through 2346 and inserting the following:
					
						
							2341. Civic learning grants.
							2342. Cooperative civic education and
				economic education exchange programs.
							2343. Authorization of
				appropriations.
						
						.
				(c)Authorization of
			 appropriationsSection 2343
			 of such Act (20 U.S.C. 6716), as redesignated by subsection (a)(2), is amended
			 to read as follows:
				
					2343.Authorization
				of appropriationsThere are
				authorized to be appropriated for each of fiscal years 2013 through
				2018—
						(1)$28,500,000 for
				grants under section 2341; and
						(2)$1,500,000 for
				programs under section
				2342.
						.
			
